People v Johnson (2016 NY Slip Op 06069)





People v Johnson


2016 NY Slip Op 06069


Decided on September 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2012-08318

[*1]People of State of New York, respondent,
vKevin Johnson, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Laurie K. Gibbons and Monica M.C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Nassau County (Gulotta, Jr., J.), dated December 3, 2003, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C, upon his consent.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because no appeal lies from an order entered on consent of the appellant (see CPLR 5511; People v Dennis, 64 AD3d 760; People v Welch, 30 AD3d 392).
Insofar as the defendant contends that he consented to the order because he was deprived of the effective assistance of counsel, the defendant's remedy is to move before the County Court to vacate the order, at which time he can present evidence in support of his allegations, proof of which is otherwise absent from this record (see People v Brown, 125 AD3d 1380; see also Matter of Hauser v Pruitt, 35 AD3d 740, 740; Matter of Polyak v Toyber, 2 AD3d 642, 643).
CHAMBERS, J.P., DICKERSON, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court